        Case 1:18-cr-00289-SHS Document 358 Filed 07/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

              V.
                                                     18-Cr-289 (SHS)
ROBERT LOCUST,
                                                     MEMORANDUM ORDER
                            Defendant.


SIDNEY H. STEIN, U.S. District Judge.
     Defendant Robert Locust has moved to amend the July 9 judgment in this action to
remove his restitution obligation. (ECF No. 357.) Defense counsel protests the Court's
conclusion that the Mandatory Victim Restitution Act ("MYRA"), 18 U.S.C. § 3663A,
requires the issuance of a restitution order against Locust, just as he did at last week's
sentencing. In particular, he argues that the MYRA permits restitution of only a narrow
set of expenses "incurred during participation in the investigation or prosecution of the
offense." Id.§ 3663A(b)(4). This argument is unavailing.
    18 U.S.C. § 3663A(c) provides the different covered offenses for which restitution is
mandatory. As relevant to Locust-who was convicted of conspiracy to commit mail
and wire fraud in violation of 18 U.S.C. § 1349-mandatory restitution applies to any
conviction for "an offense against property under this title ... including any offense
committed by fraud or deceit." Id.§ 3663A(c)(l)(A)(ii).
    18 U.S.C. § 3663A(b), in turn, lays out the types of restitution that the Court must
order for each covered offense. For an offense against property, the restitution order
must require that the defendant return the property or, if return is impracticable, pay an
amount equal to the value of the property lost or destroyed. Id.§ 3663A(b)(l). Other
covered crimes require different forms of mandatory restitution. (Crimes of violence,
for example, require mandatory restitution of victims' medical expenses. Id.§
3663A(b)(2).)
    In that regard, 18 U.S.C. § 3663A(b)(4) includes a catch-all provision, requiring that
"in any case" (that is, for any covered offense) the defendant must "reimburse the
victim for lost income and necessary child care, transportation, and other expenses
incurred during participation in the investigation or prosecution of the offense or
attendance at proceedings related to the offense."
    Defense counsel continues to argue that that subdivision-(b)(4)-provides the only
type of restitution that is mandatory under the MYRA. This argument contravenes the
         Case 1:18-cr-00289-SHS Document 358 Filed 07/14/21 Page 2 of 2




plain language of the statute, which makes clear that that final, general provision only
supplements the offense-specific restitution mandates that precede it.
     Indeed, the principal case defense counsel cites in support of his argument-Lagos
v. United States, 138 S. Ct. 1684 (2018)-in fact stands for the exact opposite proposition
from that for which it is cited. In Lagos, the U.S. Supreme Court resolved a narrow
dispute over which "expenses incurred during participation in the investigation or
prosecution of the offense" are covered by the catch-all provision. But the defendant in
Lagos-who, like Locust, was convicted of a federal wire-fraud offense-did not even
challenge the portion of his MYRA order requiring him to pay more than $11 million
for the value of the property lost or destroyed. See Brief for the Petitioner, Lagos, 138 S.
Ct. 1684 (No. 16-1519), 2018 WL 1110042, at *11 n.5. Nor could that petitioner have
challenged it, considering both the clear terms of the statute and the uniform wall of
precedent applying the MYRA to fraud crimes as a matter of course. See, e.g., United
States v. Cooney, 835 F. App'x 643, 644 (2d Cir. 2021); United States v. Powell, 831 F. App'x
24, 26 (2d Cir. 2020); United States v. Ketabchi, 832 F. App'x 41, 48 (2d Cir. 2020); United
States v. Seabrook, 968 F.3d 224, 235 (2d Cir. 2020); United States v. Parnell, 959 F.3d 537,
540 (2d Cir. 2020); United States v. Calderon, 944 F.3d 72, 94 (2d Cir. 2019). Accordingly,
     IT IS HEREBY ORDERED that the motion to remove Locust's restitution obligation
is denied.
Dated: New York, New York
       July 14, 2021




                                               2
